Citation Nr: 1628492	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to November 1969.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2010, March 2011, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The March 2011 rating decision awarded service connection for PTSD with an initial evaluation of 10 percent.  During the course of this appeal, the May 2014 rating decision awarded an increased initial evaluation of 50 percent and an earlier effective date September 14, 2009.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2016 videoconference hearing.  A copy of the transcript is associated with the claims file.

The Veteran has also filed a timely Form 9 Substantive Appeal with respect to the issues of entitlement to service connection for tinnitus, sleep apnea, and a bilateral hearing loss disability, which were denied in a July 2012 rating decision.  These issues have not been certified to the Board.  The Veteran requested a Travel Board hearing for these issues on his Form 9 and the record suggests that the RO is taking steps to schedule this hearing.  As a result, the Board will not address these issues.

The Board has considered whether the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The evidence suggests the Veteran is currently retired and has not suggested that his service-connected disabilities caused him to retire.  Having carefully considered the record, the Board finds a claim for TDIU has not been raised by the record.  

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of clear and unmistakable error with respect to a September 1994 rating decision denying service connection for PTSD has been raised by the record in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial compensable evaluation for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to April 29, 2016, the Veteran's PTSD is manifested by symptoms such as sleep impairment, reduced memory, intrusive recollections, nightmares, irritability, depressed mood, anxiety, avoidance of crowds, diminished interest in significant activities, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2. For the period from April 29, 2016, the Veteran's PTSD is manifested by symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty adapting to stressful circumstances; suicidal ideation, and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.


CONCLUSIONS OF LAW

1. For the period prior to April 29, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. For the period from April 29, 2016, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2009 letter and subsequent letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional medical records or relevant social security medical records exist.  Thus, the Board finds that VA has made reasonable efforts to obtain such records. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A VA examination for PTSD was most recently afforded in June 2012.  The record does not suggest and the Veteran has not alleged that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's testimony at his April 2016 videoconference hearing suggest that his symptoms have increased since the last examination, an occurrence which would usually require a new VA examination to be scheduled.  However, the Board finds that the Veteran's testimony with respect to the severity of his symptoms while under oath at the April 2016 hearing are sufficient to properly evaluate the severity of his PTSD and that further delay for him to repeat those symptoms at a VA examination would serve no useful purpose and would only delay the reward of increased benefits for the Veteran, as awarded by the Board.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's PTSD and diabetic retinopathy symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to the severity of the Veteran's conditions.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

II.  Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned an initial 50 percent rating under Diagnostic Code 9411, effective September 14, 2009.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result. Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.




The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Within the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM)-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The Board notes that the DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2016.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.

Thus, the Board notes that a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.


Factual Background

A September 2009 VA treatment record notes that the Veteran was feeling sad and tense, with nightmares and flashbacks.  The Veteran reported getting angry easily and "almost for no reason."  He was feeling depressed.  Grooming and hygiene were good, speech was normal, and he was cooperative, pleasant, and appropriate.  He was oriented to all spheres and thought process was normal.  There were no hallucinations, delusions, obsessions, or compulsions.  There was no evidence of destructive ideation at himself or others.  Insight and judgment were good.  A GAF score of 55 was assigned.  

A December 2009 treatment note documented similar symptoms, including mood swings, impulsivity, agitation, irritability, and low frustration tolerance.  The Veteran also reported hopelessness and helplessness.  A January 2010 treatment note again documented similar symptoms; however, the Veteran denied hopelessness, helplessness, and suicidal or homicidal ideation or intent.  A July 2010 VA treatment note documents occasional thoughts of suicidal or homicidal ideation, but no plan.  An October 2010 VA treatment note reported occasional suicidal ideation, but no plan or intent.  A GAF score of 45 was recorded.  

At a February 2011 VA examination, the Veteran reported being married, having drinking friends, watching sports and fishing.  He denied a history of suicide attempts or violence and assaultiveness.  The Veteran was clean, neatly, groomed, and casually dressed.  Psychomotor activity, speech, thought process and content were unremarkable.  Attitude was cooperative, friendly, and relaxed.  Affect was normal, mood was good, and he was oriented to all spheres.  The Veteran denied delusions and hallucinations, understood the outcome of his behavior, and understood he had a problem.  There was sleep impairment.  There was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was fair.  There were episodes of violence, and the Veteran reported that he gets angry and agitated easily.  He reported being a loner and not liking the initiation of friendships.  There were no problems with activities of daily living.  Memory was normal.  

The examiner noted recurrent and intrusive distressing recollections and dreams, along with physiological reactivity on exposure to internal or external cues.  There were efforts to avoid thoughts, feelings, or conversation associated with the trauma and markedly diminished interest or participation in activities.  There was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  A GAF score off 55 was assigned.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

In a June 2011 Notice of Disagreement, the Veteran explained that he suffered from memory loss, including the names of his grandchildren and children.  He also reported difficulty in social settings, stating that he goes to church and social functions occasionally but leaves early to avoid crowds.  He reported having panic attacks 2 to 3 times per week and ritualistic checking that the doors are locked before he goes to bed.  

An October 2011 VA treatment note documents high anxiety, hypervigilance, and irritability.  The Veteran denied suicidal or homicidal ideation.  Additional symptoms were consistent with previous records.   GAF scores of 55 to 60 were recorded.  

At a June 2012 VA examination, a GAF score off 55 was recorded.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported a strained relationship with his wife, but stated that it "could be worse."  He described his relationship with his three children as fair, and he estimated that he had 3 to 4 friends.  He reported gathering with other men for coffee daily at McDonald's and attends church weekly.  He lost interest in fishing years ago.  The examiner reported the following symptoms: anxiety, chronic sleep impairment, disturbances of motivations and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control such as unprovoked irritability with periods of violence, intrusive memories, nightmares, flashbacks, distressing memories triggered by cue, physical reactions in response to triggers, avoidance of people, thoughts, and activities, and increased arousal symptoms such as hypervigilance and exaggerated startle response.  

Physical examination documented: appropriate appearance, restless psychomotor, normal speech, cooperative and attentive attitude, constricted affect, average mood, orientation to all spheres, unremarkable thought process, thought content was concerned that people are looking or talking about him, no delusions or hallucinations, understood the outcome of his behavior, understood that he has a problem.  There was no obsessive or ritualistic behavior, he had panic attacks with a duration of "average times," denied homicidal or suicidal thoughts, impulse control was fair, and there were no problems with activities of daily living.  Memory was normal.  

At the Veteran's April 29, 2016 videoconference hearing, the Veteran reported suicidal ideation, obsessional rituals interfering with his routine activities, abnormal speech, near-continuous panic and depression affecting his ability to function independently, unprovoked irritability, difficulty maintaining daily hygiene and personal appearance specifically with shaving, bathing, and changing clothes.  The Veteran also reported that he had difficulty adapting or adjusting to stressful situations or circumstances.   The Veteran reported that he would rather be alone than spend time with people and that he had limited patience for his kids and grandchildren.  The Veteran was still married.  He reported maintaining friendships with fellow Vietnam veterans.  

Period Prior April 29, 2016

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the lay statements regarding the Veteran's symptomatology more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to April 29, 2016.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment during this time period. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; reduced memory; intrusive recollections; nightmares; fatigue; irritability; depressed mood; anxiety; feelings of detachment; avoidance of crowds; diminished interest in significant activities; hypervigilance; difficulty establishing and maintaining effective work and social relationships; and occasional suicidal and homicidal ideation.

There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  

While it is documented that the Veteran has had some difficulty in his relationship with his wife, they are currently married and the evidence suggests there relationship is somewhat stable.  The evidence of record shows that the Veteran maintained a fair relationship with his children and grandchildren.  The Veteran also reported some friendships during this period.  Overall, the evidence of record suggests that the Veteran was capable of maintaining social relationships during this period.  While the Veteran's social relationships are no doubt impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining some relationships, there is no evidence at any time during the period on appeal that he has had an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.
The Board notes that the Veteran has documented symptoms of irritability during this time period.  While the Board does not question the Veteran's report of irritability, there is no indication in the record that the Veteran's irritability has resulted in violence at any other time.  His judgment and thought process appears to have been normal and intact.  Thus, the Board concludes that the Veteran's symptoms of irritability during this period are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  There is no indication during this time period that the Veteran was suffering from near continuous panic or depression which would affect his ability to function independently, appropriately, and effectively.  The Veteran reported, and the evidence suggested panic attacks of up to 2 to 3 times per week.  Such manifestations are considered by a 50 percent evaluation.

The Board does note occasional reports of suicidal ideation without intent or plan during this period.  The Board takes the report of suicidal ideation seriously, and acknowledges that these are severe symptoms apparently associated with PTSD.  However, the Board notes that such reports are rare throughout the entire period and when viewing the other evidence of record, the Board finds that such symptoms by themselves do not warrant a rating in excess of 50 percent.  While these symptoms are criteria associated with a higher disability rating, when evaluating the Veteran's social and occupational impairment resulting from his PTSD, such impairment is more consistent with social and occupational impairment contemplated by a 50 percent evaluation.  Such an assessment is supported by the VA medical examinations of record, to include the examination reports by VA examiners.  Again, the Board does not take these symptoms lightly, but also notes that the Veteran has consistently denied any intent, plans, or attempts.

VA examiners in February 2011 and June 2012 concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, respectively.  Such evaluations are more consistent with 50 percent and 30 percent evaluations.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  The Veteran's documented GAF scores ranged from 45 to 60 during this period.  While the Board notes that some of these GAF scores are consistent with serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When considering these GAF scores in light of the other medical and lay evidence of record, the Board finds that they are consistent with a 50 percent evaluation. 

Thus, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas during this period.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  While the Veteran may well suffer from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating for PTSD for this period pursuant to Diagnostic Code 9411is appropriate.


Period After April 29, 2016

Upon careful review of the evidence of record, the Board finds that when resolving reasonable doubt in favor of the Veteran, the objective medical evidence and the Veteran's statements for this period, specifically at his videoconference hearing, regarding his symptomatology more nearly approximates occupational and social impairment associated with a 70 percent disability rating.  In other words, the Board finds that a rating of 70 percent is warranted, but that the preponderance of the evidence is against an evaluation in excess of 70 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

At his April 2016 Board hearing, the Veteran reported suicidal ideation, obsessional rituals, speech issues, continuous panic affecting his ability to function, unprovoked irritability, difficulty maintaining personal hygiene, difficulty adapting to stressful situations, difficulty in relationships including with his children and grandchildren, and an overall desire to be alone.

It is documented that the Veteran has struggled with many social interactions and has few friends.  However, the Board finds that when resolving doubt in favor of the Veteran, the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 70 percent evaluation.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, as evidenced by his few friends, his PTSD is not manifested by total social impairment, which is necessary for a 100 percent evaluation.  The Veteran is still married and maintains some friendships.

Additionally, the Board notes that the Veteran has displayed increased signs of irritability and difficulty with impulse control.  While there is no indication that the Veteran's irritability has resulted in violence or verbal altercations, or resulted in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  However, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability as contemplated under a 100 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of hopelessness, anxiety, a loss of interest in daily activities, and a variety of other symptoms associated with disturbances of mood and motivation.  In addition, the Veteran has reported obsessive behavior, specifically of checking the locks before bed.  The Board finds these symptoms to be consistent with significant deficiencies in the areas of thinking and mood, consistent with a 70 percent evaluation.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with total social impairment.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood and thought process, but rather, that a 70 percent evaluation accounts for such effects as displayed by the Veteran during this time period.

Throughout the entire period, there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.



Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both periods.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's psychiatric symptoms include depression, anxiety, sleep impairment, memory loss, intrusive recollections, nightmares, fatigue, irritability, and disturbances of motivation and mood.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with his other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to April 29, 2016, is denied.

Entitlement to an increased evaluation of 70 percent rating, but no higher, for posttraumatic stress disorder (PTSD) from April 29, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran most recently underwent a VA examination for his diabetes and associated retinopathy in April 2012.  The Veteran has recently indicated that his vision has worsened since this last examination.  Specifically, at the Veteran's April 2016 Travel Board hearing he testified that he has blurred and distorted vision and is unable to drive long distances.  The Veteran also indicated that he has dry eyes which require both prescription and over-the-counter medication.  The Veteran summarized that his eyes are getting progressively worse.  As a result, a new examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Upon readjudication of this matter, the RO should determine if the Veteran's dry eyes are secondary to his service-connected diabetic retinopathy and if so, whether a separate rating is appropriate under an alternative diagnostic code.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2. Schedule the Veteran for a VA ophthalmological examination to determine the current severity of his diabetic retinopathy.  The examiner is to perform a relevant clinical examination to determine the Veteran's corrected and uncorrected bilateral visual acuity.

The examiner should comment on whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's dry eye condition was (i) caused by or (ii) aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetic neuropathy.

If the service-connected diabetic retinopathy aggravates a dry eye condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

3. Thereafter, readjudicate the issues on appeal.  If it is determined that the Veteran's dry eyes are related to his service-connected diabetic retinopathy, the RO should consider whether a separate evaluation is warranted under an alternative diagnostic code.

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


